





AMENDMENT NUMBER ONE TO BUSINESS FINANCING AGREEMENT AND WAIVER OF
.    DEFAULTS


This AMENDMENT NUMBER ONE TO BUSINESS FINANCING AGREEMENT AND WAIVER
OF DEFAULTS (this "Amendment"), dated as of July 19, 2017, is entered into by
and between WESTERN ALLIANCE BANK, an Arizona corporation ("Lender"), on the one
hand, and DIGITAL TURBINE, INC., a Delaware corporation ("f!!!m"), DIGITAL
TURBINE USA, INC., a Delaware corporation ("USA"), and DIGITAL TURBINE MEDIA,
INC., a Delaware corporation ("Media") (Parent, USA, and Media are sometimes
collectively referred to herein as "Borrowers" and each individually as a
"Borrower"), on the other hand, with reference to the following facts:


A.Borrowers and Lender previously entered into that certain Business Financing
Agreement, dated as of May 23, 2017 (the "Agreement").


B.
Borrowers are in default of the provisions of the Agreement set forth on
Schedule A

attached hereto, as at the dates indicated in such Schedule (the "Existing
Defaults").


C.Borrowers have requested that Lender (1) waive the Existing Defaults, and (2)
increase the aggregate monthly accounts receivable adjustment limit to $100,000,
which Lender is willing to do, subject to the terms and conditions of this
Amendment.


NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as
follows:


1.    Defined Terms. All initially capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.


2.    Amendment to Section 1.6. Section 1.6 of the Agreement is hereby amended
in its entirety as follows:


1.6 Adjustments. In the event any Adjustment or dispute is asserted by any
Account Debtor, Borrowers shall promptly advise Lender and shall, subject to the
Lender's approval, resolve such disputes and advise Lender of any Adjustments;
provided that in no case will the aggregate Adjustments made in any calendar
month exceed $100,000 unless Borrowers have obtained the prior written consent
of Lender which, in its Permitted Discretion, shall not be unreasonably withheld
or delayed. So long as any Obligations are outstanding, Lender shall have the
right, at any time, to take possession of any rejected, returned, or recovered
personal property. If such possession is not taken by Lender, Borrowers are to
resell it for Lender's account at Borrowers' expense with the proceeds made
payable to Lender. While any Borrower retains possession of any returned goods,
such Borrower shall segregate said goods and mark them as property of Lender.


3.    Amendment to Section 4.10. Section 4.10(b) of the Agreement is hereby
amended in its entirety as follows:


(b) as soon as practicable but in any event not later than August 16, 2017, a
Collateral Access Agreement in favor of Lender executed, respectively, by the
owners of the properties located at (x) 1300 Guadalupe Street, Suite 302,
Austin, TX 78701, and (y) 406 Blackwell Street, Suite 500, Durham, NC 27701
















--------------------------------------------------------------------------------









4.    New Section 4.15. A new Section 4.15 is hereby added to the Agreement
immediately following Section 4.14 thereof, as follows:


4.15 Not permit any direct Foreign Subsidiary of any Borrower (including without
limitation PocketGear Deutschland Gmbh) to conduct any business unless Borrowers
have first delivered to Lender the original certificates evidencing 65% of the
issued and outstanding Ownership Interests of such direct Foreign Subsidiary
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) and
100% of the issued and outstanding Ownership Interests not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)), and undated stock
powers with respect thereto, duly executed in blank.


5.    Waiver of Existing Defaults. Upon the terms and subject to the conditions
set forth in this Amendment, Lender hereby waives the Existing Defaults. This
waiver of the Existing Defaults shall be effective only in this specific
instance and for the specific purpose for which it is given and shall not
entitle Borrowers to any other or further waiver in any similar or other
circumstances.


6.    Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to and contingent upon the fulfillment of each and
every one of the following conditions to the satisfaction of Lender.


(a)
Lender shall have received this Amendment, duly executed by Borrowers;



(b)    After giving effect to this Amendment, no Event of Default or Default
shall have occurred and be continuing; and


(c)    After giving effect to this Amendment all of the representations and
warranties set forth herein and in the Agreement shall be true, complete and
accurate in all respects as of the date hereof (except for representations and
warranties which are expressly stated to be true and correct as of the date of
the Agreement).


7.    Representations and Warranties. In order to induce Lender to enter into
this Amendment, each Borrower hereby represents and warrants to Lender that:


(a)
After giving effect to this Amendment, no Event of Default or Default is

continuing;


(b)    After giving effect to this Amendment, all of the representations and
warranties set forth in the Agreement and in the Agreement are true, complete
and accurate in all respects (except for representations and warranties which
are expressly stated to be true and correct as of the date of the Agreement);
and


(c)    This Amendment has been duly executed and delivered by Borrowers, and the
Agreement continues to constitute the legal, valid and binding agreements and
obligations of Borrowers, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors' rights generally.


8.    Counterparts: Telefacsimile Execution. This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall






2






--------------------------------------------------------------------------------









deliver a manually executed counterpart of this Amendment but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.


9.    Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.


10.    No Other Waiver. Except as provided in Section 5 above, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default, whether or not known to Lender and whether or not existing on the date
of this Amendment.


11.
Release.



(a)    Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which such Borrower has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


(b)    Each Borrower understands and acknowledges that the significance and
consequence of this waiver of California Civil Code Section 1542 is that even if
it should eventually suffer additional damages arising out of the facts referred
to above, it not be able to make any claim for those damages. Furthermore, each
Borrower acknowledges that it intends these consequences even as to claims for
damages that may exist as of the date of this release but which it does not know
exist, and which, if known, would materially affect its decision to execute this
Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.


12.    Reaffirmation of the Agreement. The Agreement as amended hereby and all
other agreements, instruments and documents executed in connection therewith
remain in full force and effect.


[remainder of page intentionally left blank]




























3




--------------------------------------------------------------------------------












--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.


DIGITAL TURBINE, INC.,
a Delaware corporation


DIGITAL TURBINE USA, INC.,
a Delaware corporation
DIGITAL TURBINE MEDIA, INC.,
a Delaware corporation








[Signatures continue on the following page]







--------------------------------------------------------------------------------









WESTERN ALLIANCE BANK,
an Arizona corporation











--------------------------------------------------------------------------------









Schedule A to
Amendment Number One to Credit Agreement and Waiver of Defaults Existing
Defaults
Section / Covenant
Required
Actual
 
Section 1.6 - Adjustments
in no case will the aggregate Adjustments made in any calendar month exceed
$50,000 unless Borrowers have obtained the prior written consent of Lender
aggregate Adjustments during the month of June 2017 were
$77,000 without Lender's prior written consent
Section 4.10(b)(i) - Post closing deliveries
On or before June 23, 2017, Borrowers shall provide to Lender a Collateral
Access Agreement in favor of Lender executed, respectively, by the owners of the
properties located at (x) 1300 Guadalupe Street, Suite 302, Austin, TX 78701,
and (y) 406 Blackwell Street, Suite 500, Durham, NC 27701
Borrowers have failed to provide the required Collateral Access Agreements as of
the date of this Amendment
Section 4.10(b)(ii)- Post closing deliveries
On or before June 23, 2017, Borrowers shall provide to Lender the original
certificates evidencing 65% of the issued and outstanding Ownership Interests of
each direct Foreign Subsidiary of USA and Media entitled to vote, and undated
stock powers with respect thereto, duly executed in blank.
Borrowers failed to provide to Lender the original certificates to comply with
Section 4.10(b)(ii) of the Agreement with respect to the German Subsidiary of
Media, PocketGear Deutschland Gmbh.






